Illinois Official Reports

                                          Supreme Court



                                   People v. Cregan, 2014 IL 113600




Caption in Supreme           THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
Court:                       CARLOS CREGAN, Appellant.



Docket No.                   113600



Filed                        February 21, 2014
Rehearing denied             May 27, 2014



Held                         Where a defendant was pulling a wheeled luggage bag when he was
(Note: This syllabus         arrested on a civil arrest warrant for failure to pay child support, the
constitutes no part of the   bag was in his immediate physical possession, was immediately
opinion of the court but     associated with him, and was searchable in a search of his person
has been prepared by the     incident to the arrest—suppression of cocaine properly refused.
Reporter of Decisions
for the convenience of
the reader.)




Decision Under               Appeal from the Appellate Court for the Fourth District; heard in that
Review                       court on appeal from the Circuit Court of McLean County, the Hon.
                             Charles G. Reynard, Judge, presiding.




Judgment                     Affirmed.
     Counsel on              Michael J. Pelletier, State Appellate Defender, Karen Munoz, Deputy
     Appeal                  Defender, and Amber E. Corrigan and Ryan R. Wilson, Assistant
                             Appellate Defenders, of the Office of the State Appellate Defender, of
                             Springfield, for appellant.

                             Lisa Madigan, Attorney General, of Springfield, and Ronald Dozier,
                             State’s Attorney, of Bloomington (Michael A. Scodro, Solicitor
                             General, and Michael M. Glick and David H. Iskowich, Assistant
                             Attorneys General, of Chicago, of counsel), for the People.




     Justices                CHIEF JUSTICE GARMAN delivered the judgment of the court,
                             with opinion.
                             Justices Thomas, Kilbride, Karmeier, and Theis concurred in the
                             judgment and opinion.
                             Justice Burke dissented, with opinion, joined by Justice Freeman.




                                             OPINION


¶1         The circuit court of McLean County convicted defendant, Carlos Cregan, of possession of
       a controlled substance, after denying defendant’s motion to suppress evidence from a search
       accompanying his arrest for failure to pay child support. The appellate court held the search
       valid under the search-incident-to-arrest exception to the search warrant requirement. 2011 IL
       App (4th) 100477. For the reasons that follow, we affirm.

¶2                                        I. BACKGROUND
¶3         Carlos Cregan was charged with unlawful possession of less than 15 grams of cocaine, a
       controlled substance (720 ILCS 570/402(c) (West 2008)). He filed a motion to suppress
       evidence, arguing the search that led to discovery of the controlled substance violated his
       fourth amendment right to be free from unreasonable searches. At a hearing on the motion, the
       court heard testimony from two Normal police officers, Kevin Kreger and Christopher Nyman.
       The defendant also testified.
¶4         The Normal police department had received a tip that defendant would arrive by train on
       November 3, 2009, and that defendant had an active warrant for his arrest. Officers Kreger and
       Nyman were assigned to a multijurisdictional unit focused on gangs and drug activity. They

                                                 -2-
     learned that defendant was a documented member of the Satan Disciples gang while
     confirming the arrest warrant’s validity. The McLean County civil warrant sought defendant’s
     arrest for failure to pay child support. Kreger, Nyman, and a third officer waited at the train
     station for defendant’s arrival, just after 9:30 p.m. The officers approached defendant, placed
     him under arrest and handcuffed him, and searched his two bags. Defendant did not resist or try
     to access his bags once he was in handcuffs. The witnesses’ accounts vary somewhat as to the
     exact sequence of events.
¶5       Officer Kreger testified that defendant was alone when he exited the train, and that the
     officers approached and reached him before anyone else arrived. A woman, later identified by
     defendant as his friend Lindsey Collins, approached on the platform as the officers confirmed
     defendant’s identity and completed his arrest. Kreger testified that defendant had a “laundry
     bag” over his shoulder and a “wheeled luggage bag.” The wheeled bag was closed with zippers
     and had no lock on it. Kreger’s testimony was somewhat ambiguous as to how defendant
     moved the wheeled bag, stating both that defendant was “carrying” it and rolling it by the
     handle. He testified unambiguously, however, that defendant was in possession of both bags.
     Kreger testified that it was his intention to bring the bags into custody with defendant, as
     defendant was alone, and that he intended to conduct an inventory search of the bags, pursuant
     to department policy. Defendant asked if his bags could be turned over to his friend Collins,
     but Kreger told him the bags had to be searched first. The defendant was handcuffed at the time
     Kreger searched his bags.
¶6       Officer Nyman testified that defendant got off the train with two other people, then
     departed from them to approach a woman. Nyman testified that defendant approached her
     before officers reached him, but that officers reached defendant immediately afterward.
     Nyman testified that defendant was “carrying two bags” and was holding the handle of the
     rolling bag when officers told him he was under arrest. Nyman also testified that gang
     members are “known to carry weapons,” so the officers had safety concerns in making the
     arrest and search. Nyman said at the time of arrest, officers were not aware defendant had a
     prior conviction for a weapon offense.
¶7       Defendant testified that he exited the train while talking to people he had met on it, then
     saw that his friend Lindsey Collins was waiting to give him a ride. Defendant approached her,
     put his bags down, and gave her a hug. At that point, she whispered, “I hope they are not here
     for you,” referring to the police officers. Officers then approached and confirmed defendant’s
     identity, placing him under arrest. Defendant asked if Collins could take his bags, and the
     officers said they “had to check them out first.” The officers then wheeled the bags to the side
     of the station and began searching the bags in defendant’s presence. The exact distance
     between defendant’s location when he was handcuffed and where his bags were searched is not
     clear from any witness’s testimony. However, defendant’s testimony was that he and Collins
     met on the walkway between the train and the station. The officers then wheeled the bags over
     to the side of the station to search them.
¶8       While searching defendant’s bags, Kreger found a jar of hair gel. Its appearance was not
     noteworthy. Opening it to look within, he found a bag containing powder cocaine. Defendant
     moved to suppress that evidence. After hearing testimony from Kreger, Nyman, and
     defendant, the circuit court ruled the bags were within defendant’s control at the time of the


                                                -3-
       arrest. The circuit court also noted that defendant’s status as a gang member “obviously played
       a role not only in [the officers’] concern about what might be within the immediate control of
       the Defendant, but some other unspecified concern,” and reasoned there was little distinction
       to be made between defendant having access to a weapon and giving a friend of defendant
       access to a weapon. The trial court considered the search to be an “inventory search ***
       conducted incident to the Defendant’s arrest.”
¶9          Defendant was convicted in a stipulated bench trial and sentenced to five and one-half
       years’ imprisonment. On appeal, defendant contended the search of his luggage was not a valid
       search incident to arrest. The State argued that issue was forfeited because defendant failed to
       raise it in a written posttrial motion. The State argued in the alternative that the trial court
       properly denied the motion to suppress, because the search was valid incident to defendant’s
       arrest.
¶ 10        The appellate court examined this court’s ruling in People v. Enoch, 122 Ill. 2d 176, 190
       (1988), and its own precedent in People v. Cox, 295 Ill. App. 3d 666, 670 (1998), and
       concluded defendant did not forfeit his challenge to the search, because it is a constitutional
       issue raised in the trial court and cognizable in a postconviction petition. The appellate court
       concluded the search was valid incident to defendant’s arrest, because the bags were
       immediately associated with his person, similar to the arrestee’s purse in People v. Hoskins,
       101 Ill. 2d 209 (1984). The appellate court also held the search was not limited to a brief search
       for weapons. The officers were allowed to conduct a thorough search for weapons, including
       the hair gel container located inside the luggage. The appellate court, therefore, affirmed the
       trial court’s judgment. 2011 IL App (4th) 100477.
¶ 11        We allowed defendant’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Feb. 26, 2010).

¶ 12                                            II. ISSUES
¶ 13       This appeal concerns whether the warrantless search of defendant’s bags violated his right
       to be free from unreasonable searches, or whether that search was reasonable under the
       search-incident-to-arrest exception to the warrant requirement. The defendant’s chief
       argument is that the search of his bags exceeded the permissible scope of a search incident to
       arrest—being handcuffed, he presented no threat he might access the bags to produce a weapon
       or destroy evidence. Relying on Arizona v. Gant, 556 U.S. 332 (2009), defendant argues the
       search of his bags did not qualify for this exception to the warrant requirement. The State
       counters that defendant still had access to his bags and presented a threat that justified a search
       of the area within defendant’s control pursuant to his arrest. The State renews its argument that
       defendant forfeited his challenge to the search by failing to raise it in a posttrial motion. As a
       threshold matter, we take up the question of forfeiture first.

¶ 14                                              Forfeiture
¶ 15        To preserve an issue for review, a party ordinarily must raise it at trial and in a written
       posttrial motion. Enoch, 122 Ill. 2d at 186. Defendant acknowledges he failed to raise his
       challenge to the search in a posttrial motion.
¶ 16        In Enoch, however, this court held three types of claims are not subject to forfeiture for
       failing to file a posttrial motion: (1) constitutional issues that were properly raised at trial and

                                                    -4-
       may be raised later in a postconviction petition; (2) challenges to the sufficiency of the
       evidence; and (3) plain errors. Id. at 190. In holding defendant’s challenge to the search was
       not forfeited, the appellate court relied on the constitutional-issue exception.
¶ 17        The State contends that Enoch was a capital case, and the constitutional-issue exception
       stems from the special scrutiny exercised by this court in reviewing those cases. The State,
       therefore, maintains that the constitutional-issue exception applies only to capital cases, and
       the appellate court erred in relying on that exception in this noncapital case.
¶ 18        Contrary to the State’s argument, the constitutional-issue exception recognized in Enoch is
       based primarily in the interest of judicial economy. The Post-Conviction Hearing Act provides
       a mechanism for criminal defendants to assert that a conviction or sentence resulted from a
       substantial denial of their rights under the United States Constitution, the Illinois Constitution,
       or both. 725 ILCS 5/122-1(a) (West 2008). Postconviction proceedings permit inquiry into
       constitutional issues that were not, and could not have been, adjudicated on direct appeal.
       People v. English, 2013 IL 112890, ¶ 22. If a defendant were precluded from raising a
       constitutional issue previously raised at trial on direct appeal, merely because he failed to raise
       it in a posttrial motion, the defendant could simply allege the issue in a later postconviction
       petition. Accordingly, the interests in judicial economy favor addressing the issue on direct
       appeal rather than requiring defendant to raise it in a separate postconviction petition.
¶ 19        The State’s argument that Enoch created special forfeiture rules for capital cases is
       likewise undermined by the other forfeiture exceptions recognized in Enoch. In addition to the
       constitutional-issue exception, Enoch observed that challenges to the sufficiency of the
       evidence and plain errors are not forfeited by failure to raise them in a posttrial motion.
       Challenges to the sufficiency of the evidence and plain errors are forfeiture exceptions that
       apply to all criminal cases, not just capital cases. We conclude that the forfeiture exceptions
       from Enoch apply to both capital and noncapital cases.
¶ 20        Defendant’s motion to suppress asserts a violation of his constitutional right to be free from
       unreasonable searches and seizures. The constitutional-issue exception applies because
       defendant raised the issue at trial and could have raised it later in a postconviction petition.
       Accordingly, we conclude that the appellate court did not err in applying the
       constitutional-issue exception to forfeiture in this case.

¶ 21                                        Standard of Review
¶ 22       In reviewing a ruling on a motion to suppress, this court gives great deference to the trial
       court’s findings of fact and will reverse those findings only if they are against the manifest
       weight of the evidence. People v. Bridgewater, 235 Ill. 2d 85, 92 (2009). We review de novo
       the trial court’s legal ruling on whether evidence should be suppressed. Id. at 92-93.
¶ 23       The defendant bears the burden of proof on a motion to suppress evidence. 725 ILCS
       5/114-12(b) (West 2008); People v. Lampitok, 207 Ill. 2d 231, 239 (2003). If the defendant
       makes a prima facie showing that the evidence was obtained in an illegal search or seizure, the
       burden shifts to the State to provide evidence to counter the defendant’s prima facie case.
       People v. Gipson, 203 Ill. 2d 298, 306-07 (2003). The ultimate burden of proof remains with
       the defendant, however. Id. at 307.



                                                    -5-
¶ 24                                      Search Incident to Arrest
¶ 25       Warrantless searches are per se unreasonable under the fourth amendment, subject to a few
       specific exceptions. Arizona v. Gant, 556 U.S. 332, 338 (2009) (quoting Katz v. United States,
       389 U.S. 347, 357 (1967)). Among the exceptions is a search incident to arrest. Gant, 556 U.S.
       at 338. A search incident to arrest falls under two lines of analysis: search of the person of the
       arrestee and search of the area under the control of the arrestee. United States v. Robinson, 414
U.S. 218, 224 (1973).
¶ 26       In this case, defendant made a prima facie case that the evidence was obtained illegally by
       showing the officers searched his luggage without a warrant. See Gipson, 203 Ill. 2d at 307
       (defendant made a prima facie case by showing an officer searched the trunk of his car without
       a warrant). To counter defendant’s prima facie case, the State maintains the search was valid
       under the search-incident-to-arrest exception to the warrant requirement.
¶ 27       The appellate court held that the search of defendant’s luggage was valid incident to his
       arrest under this court’s decision in Hoskins. In Hoskins, the defendant ran from police officers
       after being told she was under arrest for prostitution. As she fled, the defendant either threw her
       purse to the ground or dropped it. One of the officers caught defendant, subdued her, and
       handcuffed her behind her back. The other officer searched defendant’s purse, finding an
       envelope containing a hypodermic syringe and cocaine. Hoskins, 101 Ill. 2d at 212. This court
       held the search was valid incident to the defendant’s arrest under the Supreme Court’s decision
       in United States v. Robinson, 414 U.S. 218 (1973). Hoskins, 101 Ill. 2d at 216.
¶ 28       In Robinson, the Supreme Court distinguished between two types of search incident to
       arrest: the search of the person arrested and the search of the area within his control. Robinson,
414 U.S. at 224. These searches serve different purposes and are justified by different
       concerns. A search of the person incident to his arrest is based on the need to disarm the
       individual and to discover evidence. However, the search need not be justified by probable
       cause to search for weapons or evidence; the search of the person requires no additional
       justification beyond the fact of his lawful custodial arrest, which is itself justified by probable
       cause. Id. at 235.
                “The authority to search the person incident to a lawful custodial arrest, while based
                upon the need to disarm and to discover evidence, does not depend on what a court may
                later decide was the probability in a particular arrest situation that weapons or evidence
                would in fact be found upon the person of the suspect. A custodial arrest of a suspect
                based on probable cause is a reasonable intrusion under the Fourth Amendment; that
                intrusion being lawful, a search incident to the arrest requires no additional
                justification.” Id.
¶ 29       The search of the area of the arrest, on the other hand, must be justified by the possibility
       that the arrestee might gain possession of a weapon or destroy evidence. The scope of an area
       search is, therefore, limited to the area within the arrestee’s immediate control. Gant, 556 U.S.
       at 335.

¶ 30                               Whether Hoskins Survived Gant
¶ 31      On appeal to this court, defendant argues this court’s decision in People v. Hoskins is no
       longer good law following the United States Supreme Court’s 2009 decision in Arizona v.

                                                    -6-
       Gant. Defendant observes that in Gant, the Supreme Court reaffirmed the long-standing
       principle that police officers may search incident to arrest only the area within an arrestee’s
       immediate control, meaning the area where he might gain possession of a weapon or
       destructible evidence. Gant, 556 U.S. at 335 (quoting Chimel v. California, 395 U.S. 752, 763
       (1969)). Although Gant involved the search of a vehicle, defendant maintains the reasoning of
       that case applies to all searches incident to arrest, abrogating both New York v. Belton, 453 U.S.
454, 459-63 (1981) (upholding searches of vehicle and all containers within upon the arrest of
       an occupant), and Robinson, 414 U.S. at 234-36 (upholding searches of arrestee’s person and
       containers within pockets, irrespective of individualized likelihood of a weapon or evidence of
       the arrest offense). Defendant contends this court’s holding in Hoskins, that items immediately
       associated with an arrestee’s person may be searched with no additional justification other than
       a lawful arrest, can no longer be sustained. Accordingly, defendant contends the appellate
       court erred in upholding the search of his luggage under Hoskins.
¶ 32       Defendant reads Gant to have a broad reach. In Gant, the Supreme Court clarified the
       search-incident-to-arrest exception as applied to vehicle searches in Belton. Gant, 556 U.S. at
       338. The Court observed Belton had been “widely understood to allow a vehicle search
       incident to the arrest of a recent occupant even if there is no possibility the arrestee could gain
       access to the vehicle at the time of the search.” Id. at 341. The Court held that the broad reading
       of Belton untethered the rule from the justifications underlying the exception for search of a
       vehicle incident to arrest. Id. at 343. A search of the area of the arrest must be justified by the
       possibility that the arrestee might gain possession of a weapon or destroy evidence. Id. at 339;
       Chimel v. California, 395 U.S. 752, 762-65 (1969). Based on the fundamental principles
       underlying Chimel, the Court rejected the broad reading of Belton and held that police officers
       may “search a vehicle incident to a recent occupant’s arrest only when the arrestee is unsecured
       and within reaching distance of the passenger compartment at the time of the search.” Gant,
556 U.S. at 343. The decision in Gant thus clarified and limited the search-incident-to-arrest
       exception as applied to vehicles.
¶ 33       Hoskins, however, relied on Robinson’s rule for search of the person incident to arrest.
       “The search of the purse here was proper under Robinson as incident to the defendant’s lawful
       arrest. [Citations.] Thus, Robinson authorizes a warrantless search of the defendant’s purse,
       which is immediately associated with defendant’s person, simply on the lawful, custodial
       arrest.” Hoskins, 101 Ill. 2d at 217. The Hoskins court separately considered arguments about
       an inventory search, abandonment of the property, and the search of an area for evidence of an
       offense. Id. at 218-21. Yet these parallel considerations do not alter or undermine the Hoskins
       court’s ruling on the purse as an object “immediately associated” with the person of the
       arrestee: that Robinson allows such a search.
¶ 34       Defendant does not point to, and we do not find, any portion of the Gant decision that
       indicates abrogation of Robinson’s holding on search of the person incident to arrest. In no
       prior case has the Supreme Court used the area of the arrestee’s control as a limit on the search
       of a person incident to arrest, and at no point in Gant is such a limit imposed. Indeed, the
       Supreme Court continues to cite Robinson for a per se rule allowing a full search of the
       arrestee’s person incident to arrest without additional justification other than the lawful arrest.
       In Maryland v. King, 569 U.S. ___, ___, 133 S. Ct. 1958, 1970-71 (2013), the Supreme Court
       reaffirmed the ruling in Robinson, stating:

                                                    -7-
              “ ‘The validity of the search of a person incident to a lawful arrest has been regarded as
              settled from its first enunciation, and has remained virtually unchallenged.’ United
              States v. Robinson, 414 U.S. 218, 224 (1973). Even in that context, the Court has been
              clear that individual suspicion is not necessary, because ‘[t]he constitutionality of a
              search incident to an arrest does not depend on whether there is any indication that the
              person arrested possesses weapons or evidence. The fact of a lawful arrest, standing
              alone, authorizes a search.’ ”
       We therefore conclude Gant does not apply to a search incident to arrest of the defendant’s
       person or items immediately associated with the defendant’s person. The search in those
       circumstances is still controlled by the Supreme Court’s decision in Robinson. Our decision in
       Hoskins, based on the rule in Robinson, is undisturbed by Gant.

¶ 35                             Whether Hoskins Governs the Present Case
¶ 36        Having concluded that this court’s ruling in Hoskins survives the United States Supreme
       Court’s decision in Gant, we now consider whether Hoskins applies to the search of
       defendant’s bags. When the object searched is an item of moveable personal property other
       than the clothing on the arrestee’s back or an item contained inside his clothing, as in a pocket
       (see Robinson, 414 U.S. at 220-24 (approving search of cigarette pack found in arrestee’s coat
       pocket)), the question arises whether this situation should be analyzed as a search of the person
       or as a search of the area within his control.
¶ 37        In holding the defendant’s purse was immediately associated with her person, Hoskins
       distinguished the Supreme Court’s decision in United States v. Chadwick, 433 U.S. 1 (1977).
       Hoskins, 101 Ill. 2d at 214-15. The Chadwick Court held that the search of a 200-pound
       double-locked footlocker belonging to the defendants was not justified as a search of the area
       under their control. When Chadwick and his two associates were arrested, one was sitting in
       the front seat of a car while the other two were standing near the back of the car, after having
       lifted the footlocker into the trunk. Before the trunk could be closed and the engine started,
       police officers arrested all three men. Chadwick, 433 U.S. at 4. The police took the footlocker
       into their “exclusive control” and transported it to the Federal Building, where it was searched
       an hour and a half later, revealing a large quantity of marijuana. Id.
¶ 38        After rejecting the government’s argument that the search of the footlocker, a moveable
       item, was justified under the same logic as the “automobile exception” to the warrant
       requirement (id. at 12-13), the Court turned to the question of whether it was properly searched
       incident to arrest (id. at 14). The government argued that the search was permissible because
       the footlocker was in the respondents’ possession when they were arrested. Id. Significantly,
       the government conceded that at the time of the arrests, “the footlocker was not within
       respondents’ immediate control.” Id.
¶ 39        The Court noted that a search incident to arrest has two components, the search of the
       arrestee’s person and the search of the area “ ‘within his immediate control.’ ” Id. (quoting
       Chimel v. California, 395 U.S. 752, 763 (1969)). Given the government’s concession in
       Chadwick on the question of “immediate control,” the facts that the footlocker was
       double-locked and could not have been accessed by any of the defendants, that it was too large
       and heavy to have been carried away had one of them attempted to flee, and that it was secured


                                                   -8-
       by the police and transported to the Federal Building, combined with the delay before the
       search was conducted, the Court held that the search was not justified by the need to search the
       area within the defendants’ control as part of a search incident to arrest.1 Id. at 15.
¶ 40       The Court, however, did not specifically consider whether the footlocker could have been
       searched as part of a search of the persons of the three defendants, perhaps because, given the
       size, weight, and location of the item, such an argument by the government would have been
       fruitless. The Court did hold that “warrantless searches of luggage or other property seized at
       the time of an arrest cannot be justified as incident to that arrest either if the ‘search is remote in
       time or place from the arrest,’ [citation] or no exigency exists.” Id. The Court did not make any
       specific mention of the permissible scope of a search of a person incident to his arrest, because
       the issue was not raised in Chadwick.
¶ 41       Chadwick also represents the only time the Court used the phrase “immediately
       associated” in the context of a search incident to arrest. Thus, Chadwick counsels that a locked
       200-pound footlocker, if seized during an arrest and searched at a remote location at a later
       time, is “not immediately associated” with an arrestee, but the Court has not provided an
       example of an object that would qualify as “immediately associated” with a person being
       arrested. Nevertheless, the Court’s statement that the footlocker was an item “not immediately
       associated with the person of the arrestee” has come to mean that a search of the person
       incident to his arrest may extend only to those items that are “immediately associated” with
       him. See, e.g., People v. Hoskins, 101 Ill. 2d 209 (1984) (holding that a defendant’s purse was
       immediately associated with her person and, thus, could be searched incident to her arrest).
¶ 42       Hoskins and other cases have determined that an arrestee’s clothing, wallet, and other small
       items of personal property can be “immediately associated” with him and, thus, subject to
       search. See, e.g., People v. Dillon, 102 Ill. 2d 522, 529 (1984) (holding that search of
       defendant’s wallet following his arrest was proper); United States v. Maldonado-Espinosa,
       968 F.2d 101, 104 (1st Cir. 1992) (search of carry-on bag placed on a table next to handcuffed
       suspect valid as incident to arrest because it was within reach of arrestee); United States v.
       Johnson, 846 F.2d 279, 282-84 (5th Cir. 1988) (finding search of a briefcase incident to lawful
       arrest valid); United States v. Gomez, 807 F. Supp. 2d 1134, 1143-44 (S.D. Fla. 2011)
       (“Historically *** the broad grant of authority to search [incident to arrest] includes highly
       private articles on a person like a wallet or purse, a briefcase, a backpack or personal bag, [or]
       an address book or organizer ***.”); State v. Smith, 835 P.2d 1025 (Wash. 1992) (en banc)
       (holding that search of a defendant’s “fanny pack” was valid incident to arrest despite the
       defendant being handcuffed at the time of the search).
¶ 43       The question presented by the present case is what type of “association” is required before
       a bag or other receptacle, not small enough to be contained inside clothing, see Robinson, 414
U.S. at 220, or carried as a purse, Hoskins, 101 Ill. 2d at 215, meets this requirement. Defining

           1
            In a footnote, the Court explained that marijuana was also found in the men’s suitcases. Because
       the petition for certiorari questioned only the appellate court’s suppression of the evidence in the
       footlocker, the Court “need not pass on the legality of *** the search of the suitcases.” Id. at 5 n.1.
       Thus, because this question was expressly not answered, Chadwick cannot be read to hold that an
       arrestee’s suitcase or other bag can never be searched as part of a search of his person incident to his
       arrest.

                                                      -9-
       “immediately associated” in terms of the nature or character of the object rather than in terms
       of the defendant’s connection to the object at the time of arrest results in an unworkable rule
       and produces unpredictable results.
¶ 44        A formalist categorization of possessions would only sow confusion. For example, one
       might be tempted to misread Chadwick as stating that “luggage” is by its nature not
       “immediately associated” with an arrestee’s person.2 But “luggage” refers to “something that
       is lugged; esp : the belongings that a traveler carries with him” or to “suitcases, traveling bags,
       and other articles containing a traveler’s belongings.” Webster’s Third New International
       Dictionary 1344 (2002). While some items are designed to be used as luggage, they may be
       used for other purposes; other items such as satchels and tote bags are used as luggage even
       though not intended primarily for that purpose. In this particular case, the officers knew that
       defendant was traveling; that is why they were waiting for him at the train station. Thus, any
       bag that he was carrying, including his bag of dirty laundry, could be called “luggage.”
¶ 45        However, the same bag in different circumstances might not have been “luggage.” Indeed,
       the photograph of the bag shows a soft-sided black nylon bag with a zipper closure and two
       handles that would allow for the bag to be carried over the arm or over the shoulder. The bag
       also has two wheels and a retractable handle. The dimensions of the bag are not provided in the
       record, but it appears to be the size of a typical gym bag or duffle bag. If used to carry
       textbooks to university classes or basketball shoes to a health club, it would not fall into the
       category of “luggage.”
¶ 46        The difficulty of categorizing bags as “luggage” extends beyond the present case. A large
       purse cannot necessarily be distinguished from a small suitcase based only on outward
       appearances. Some women carry large quilted fabric bags as purses; others use the same bags
       as luggage when traveling. Some purses are designed to look like backpacks; some people use
       actual backpacks as purses; others use backpacks as luggage. Some backpacks have wheels
       and a retractable handle, like the bag at issue in the present case. A gym bag can be used as
       luggage or to carry shoes and exercise wear. A golf bag may be carried during a round of golf,
       or by a golfer who is traveling.
¶ 47        A classification based on other factors would be similarly elusive. A learned treatise on
       search and seizure suggests that only those items that have an “intimate connection with a
       person” can be considered “immediately associated” with him. 3 Wayne R. LaFave, Search

           2
            A closer examination, however, reveals the Court was speaking of separating possessions from the
       arrestee by a significant distance or for a significant period of time before the search:
                “Once law enforcement officers have reduced luggage or other personal property not
                immediately associated with the person of the arrestee to their exclusive control, and there is no
                longer any danger that the arrestee might gain access to the property to seize a weapon or
                destroy evidence, a search of that property is no longer an incident of the arrest.” (Emphasis
                added.) Chadwick, 433 U.S. at 15.
       The phrase “not immediately associated” modifies both “luggage” and “other personal property.”
       Chadwick cannot support a per se rule against searching luggage. This sentence addressed the
       government’s argument that the search of the footlocker was justified as a search of the area of the
       arrest. As noted above, the Court did not consider whether the Chadwick search might have qualified as
       a search of the person.

                                                       - 10 -
       and Seizure § 5.5, at 283 (5th ed. 2012). Professor LaFave refers specifically to “small” items,
       but the size of an object does not necessarily determine its connection to an individual. One can
       hypothesize any number of scenarios where a large object has an intimate connection to an
       individual—a prosthetic limb, a wheelchair, a stuffed animal, or a musical instrument being
       carried in a case. In any event, the professor’s analysis of existing law is descriptive, not
       prescriptive. We conclude no principled distinction can be found in the size difference between
       a purse and the bag at issue, or in a more subjective notion like its intimate connection to the
       defendant.
¶ 48       Likewise, the length of time the defendant has spent with a possession cannot adequately
       mark the line of immediate association. This is information that arresting officers generally
       will not know. In the present case, the officers had no way of knowing whether the bag was in
       defendant’s possession during his entire trip or whether he left it in the baggage corral in the
       train car. Even if available, such information would be irrelevant to whether the object was
       immediately associated with the defendant at the time of his arrest.
¶ 49       Such analysis would leave law enforcement officers, prosecutors, and judges wondering
       whether it is the size, shape, materials, function, or some other attribute of an object, its
       proximity to the defendant, or some combination of these factors that determines whether it is
       “immediately associated” with the defendant’s person. The Court has “traditionally recognized
       that a responsible Fourth Amendment balance is not well served by standards requiring
       sensitive, case-by-case determinations of government need, lest every discretionary judgment
       in the field be converted into an occasion for constitutional review.” Atwater v. City of Lago
       Vista, 532 U.S. 318, 347 (2001). We thus reject a formalist categorization of bag type or an
       inquiry into degree of attachment.
¶ 50       In sum, we conclude that personal items such as cigarette packs found in pockets, wallets,
       or purses may be searched incident to arrest not because they are by their very nature
       particularly personal to the individual, but because they are in such close proximity to the
       individual at the time of his arrest. In these cases, the personal nature of the object is merely a
       proxy for its presence in the individual’s possession. The true measure of whether an object,
       whether it is a cigarette pack or a suitcase, is “immediately associated” with an arrestee is
       whether he is in actual physical possession of the object at the time of his arrest. See, e.g.,
       United States v. Matthews, 532 F. App’x 211 (3d Cir. 2013) (holding that search of arrestee’s
       backpack was permissible under the fourth amendment because it was in his possession at the
       time of his arrest and had to be transported with him to the police station); United States v.
       Gordon, 895 F. Supp. 2d 1011 (D. Haw. 2012) (search of arrestee’s duffel bag, which he was
       carrying over his shoulder at the time of his arrest, was proper as search incident to arrest,
       despite his being handcuffed and in custody at the time of the search).
¶ 51       Under this test if the arrestee is, at the time of his arrest, in actual physical possession of a
       bag, it is immediately associated with the arrestee and is searchable, whether it is a bag of
       groceries being carried or wheeled in a “grannie cart,” a duffle bag slung over one shoulder, or
       a nylon bag being pulled behind him on wheels. The use to which the bag is being put—as
       luggage for a traveler or to haul dirty clothing to a laundromat is whether he is in actual
       physical possession of the object. If it is not in his actual physical possession, like the



                                                    - 11 -
       footlocker in Chadwick, a warrantless search may be justified on some other basis, but not as a
       search of the person incident to his arrest.
¶ 52       Such a test is consistent with the Court’s holdings in Robinson, Chadwick, and Gant, with
       this court’s holding in Hoskins, and the Seventh Circuit’s holding in United States v. Garcia,
       605 F.2d 349 (7th Cir. 1979) (holding that search of hand-carried luggage incident to lawful
       custodial arrest did not violate the fourth amendment).3 Its application is also clear.
¶ 53       Applying the rule of possession to this case, the search of defendant’s bag was legal.
       Officer Kreger testified that he saw defendant get off the train and walk away “wheeling the
       luggage bag and had the laundry bag sling [sic] around his shoulder.” The officers approached
       defendant and were speaking to him when the woman, Lindsey Collins, approached. They had
       already asked him his name and when he identified himself as Carlos Cregan, they told him to
       “drop what he had in his hands and place his hands behind his back.” Kreger agreed that the
       wheeled bag was already sitting on the ground but stated that the handle was “still in his hand.”
       On cross-examination, Kreger stated that defendant was already under arrest when he asked if
       Collins could take his bags. Kreger responded that it was departmental policy to carry out an
       “inventory search.”
¶ 54       Officer Nyman testified that when defendant got off the train, “I saw that he was carrying
       two bags and approached him and asked him if he was Carlos Cregan, and he said that he was,
       and I explained he needed to drop his bags; we had a warrant for his arrest.” According to
       Nyman, the arrest and Cregan’s making “contact with the female” were almost simultaneous.
       Nyman reiterated that defendant had his hand on the handle of the wheeled bag when Nyman
       told him that he was under arrest. Defendant then dropped both bags and was placed in
       handcuffs.
¶ 55       Defendant testified that he approached his friend, Ms. Collins, put his bags down, and
       hugged her. She whispered to him that she hoped that “they”—meaning the approaching
       officers—were not there for him. (Collins did not testify at the suppression hearing.) After he
       was handcuffed, he asked if Collins could take his bags. The officers refused and “wheeled it to
       the side of the station and started taking out all my stuff there.”
¶ 56       Defense counsel had argued that the civil nature of the warrant for unpaid child support
       weighed against finding the actions of the police officers permissible. In effect, he argued that
       despite the officer’s knowledge that defendant was affiliated with a street gang, they had no
       reasonable suspicion that he was carrying a weapon or contraband in his luggage. Of course, a
       search of the person incident to his arrest need not be justified by reasonable suspicion.

           3
            The Seventh Circuit has produced one case that would counsel a contrary result, United States v.
       Berry, 560 F.2d 861, 864 (7th Cir. 1977) (Berry I), but that decision was vacated by United States v.
       Berry, 571 F.2d 2 (7th Cir. 1978) (Berry II), on the basis that Chadwick was not the law at the time the
       search in Berry I was carried out. Accordingly, the fruits of that search were not excluded.
           To the extent that any vitality might have remained in the logic of Berry I after its judgment was
       vacated, the Seventh Circuit has explicitly denied any reliance on its analysis. “Moreover, contrary to
       the defendant’s conclusion, this Circuit has not previously held that Chadwick changed the law
       concerning the applicability of the doctrine of searches incident to arrest to personal effects, such as
       attache cases. The defendant cites United States v. Berry as support for this conclusion, but this Court
       merely decided in Berry that Chadwick did not apply retroactively.” Garcia, 605 F.2d at 357.

                                                     - 12 -
       Robinson, 414 U.S. at 235. The trial court noted the civil nature of the offense underlying the
       warrant, but also remarked on “the role of these officers in terms of their normal investigative
       responsibilities, and how that connects up with the service of a civil warrant.”
¶ 57       The court observed that the “fact that the Defendant was a documented gang member
       obviously played a role *** in their concern about what might be within the immediate control
       of the Defendant.”
               “It is true that the cases focus on the Defendant’s control or potential control based
               upon proximity to implements of weaponry in that circumstance. *** [T]o the Court’s
               mind there’s very little distinction to be had between the Defendant or someone who is
               a friend or ally of the Defendant being given control of possibly a dangerous weapon,
               in a circumstance where the officers have a right to be concerned for their safety
               because of the possible existence of a weapon.”
       The court expressed concern about the “idea that a suspect can hand an implement of weaponry
       to someone else, not necessarily reducing the, the possible danger, but at the same time insulate
       the property from being searched.”
¶ 58       Despite the civil nature of the warrant, the court concluded:
               “I don’t think this means that the property wasn’t within his immediate control at the
               time of his arrest. Obviously, he was attempting to exert control over the property by
               giving it to someone else. And in that circumstance, it was appropriate that an
               inventory search be conducted incident to the Defendant’s arrest.”
¶ 59       We must give deference to the trial court’s findings of fact unless against the manifest
       weight of the evidence. People v. Bridgewater, 235 Ill. 2d 85, 92 (2009). Based on the trial
       court’s remarks, it is clear that the officers’ account was deemed more credible and that the
       court believed defendant was in full possession of the bags when he was placed under arrest.4
       The trial court’s finding that, based on their knowledge at the time, the arresting officers had a
       “legitimate concern” about the possibility of a weapon in the bags, and that the wheeled bag
       was within defendant’s “immediate control at the time of his arrest,” is not against the manifest
       weight of the evidence. The trial court, however, did not make a clear distinction between a
       search of the area within defendant’s immediate control and a search of the person incident to
       his arrest.
¶ 60       We conclude that Hoskins does apply to the search of defendant’s bag. The bag was in the
       actual physical possession of defendant at the time of his arrest, just as the defendant’s purse
       was in her actual possession in Hoskins. Because the bag was in the actual physical possession
       of defendant when he was placed under arrest, it was a personal effect immediately associated
       with his person. Accordingly, officers were allowed to search the bags pursuant to a search of
       the person incident to arrest.



           4
            We note, as well, that even if the trial court found the defendant’s version of events to be more
       credible, the defendant would have set the bags down as officers approached to arrest him. The
       resulting finding of possession would be the same. Defendant could not avoid a finding of possession
       by dropping the bags quickly, as such a distinction would be untenable and inconsistent with Hoskins.

                                                    - 13 -
¶ 61                             Further Search of the Hair Gel Container
¶ 62       The defendant also contends that even if the search of the luggage was lawful, the
       extension of that search to the hair gel container inside the luggage was unreasonable.
¶ 63       In Robinson, the Supreme Court held “in the case of a lawful custodial arrest a full search
       of the person is not only an exception to the warrant requirement of the Fourth Amendment,
       but is also a ‘reasonable’ search under that Amendment.” Robinson, 414 U.S. at 235. The full
       search of the person included inside the pack of cigarettes found in the defendant’s coat pocket.
       Robinson, 414 U.S. at 236. Likewise, in Hoskins, police officers did not violate the fourth
       amendment when they opened an envelope found inside the defendant’s purse and discovered
       a hypodermic syringe and cocaine. Hoskins, 101 Ill. 2d at 212. Under Robinson and Hoskins, a
       full search of an arrestee’s person includes inspection of items and containers immediately
       associated with the person.
¶ 64       We have held the search of defendant’s luggage was permissible incident to his arrest
       under Robinson and Hoskins. As part of that search, the officers were entitled to inspect the
       hair gel container found inside the luggage. We, therefore, conclude that the search of the hair
       gel container was lawful incident to defendant’s arrest. The trial court did not err in denying
       defendant’s motion to suppress the evidence seized in that search.
¶ 65       Because we conclude the trial court properly upheld the search as a search of the person
       incident to arrest, we need not consider the State’s arguments in favor of a search of the area
       incident to arrest, whether the search might fall under the exception for inventory searches, or
       defendant’s argument that the State has forfeited the inventory search argument. As for
       defendant’s related argument that the officers should have given the bags to Ms. Collins, the
       officers acted reasonably in declining to turn over the unknown contents of defendant’s bags to
       his associate.

¶ 66                                      III. CONCLUSION
¶ 67       For the foregoing reasons, we affirm the appellate court’s judgment affirming the denial of
       defendant’s motion to suppress.

¶ 68      Affirmed.


¶ 69       JUSTICE BURKE, dissenting:
¶ 70       The defendant, Carlos Cregan, exited a passenger train in Normal, Illinois, pulling a
       wheeled luggage bag behind him. Three police officers, acting pursuant to a civil arrest
       warrant issued because of a failure to pay child support, approached defendant and informed
       him that he was under arrest. Defendant offered no resistance and was handcuffed behind his
       back. One of the officers then removed defendant’s luggage bag to the side of the train station,
       searched the bag, and found a container of hair gel. Inside that container, the officer discovered
       a packet of powdered cocaine.
¶ 71       Defendant was charged with unlawful possession of less than 15 grams of a controlled
       substance. 720 ILCS 570/402(c) (West 2008). He filed a motion to suppress the cocaine, which


                                                   - 14 -
       was denied. He was subsequently convicted of the charged offense and the conviction was
       affirmed on appeal (2011 IL App (4th) 100477).
¶ 72       In this court, the State maintains that the warrantless search of defendant’s luggage bag was
       lawful under the fourth amendment as a search incident to arrest. The State concedes, as it
       must, that there was no possibility defendant could have retrieved and destroyed any evidence
       from his bag that was related to the purpose of the arrest, since the arrest was based on a failure
       to pay child support. The State maintains, however, that “because the luggage was within
       defendant’s area of reach” at the time it was searched, it was permissible to search the luggage
       bag to ensure that defendant could not obtain a weapon and threaten the safety of the arresting
       officers.
¶ 73       The majority does not address this argument. Instead, the majority holds sua sponte that
       any “object” which is in the “actual physical possession” of an arrestee at the time of an arrest
       is part of the arrestee’s “person” (supra ¶¶ 50-51), and may be searched under the rule
       announced in United States v. Robinson, 414 U.S. 218 (1973), even if there was no likelihood
       of any danger to the arresting officers. This possession rule, the majority explains, does not
       require that the arrestee literally be in physical contact with the object at the time of arrest “as
       such a distinction would be untenable.” Supra ¶ 59 n.4. Rather, an object is in an arrestee’s
       possession and, therefore, part of his person when it is in “close proximity to the individual at
       the time of his arrest.” Supra ¶ 50. Applying this rule, the majority concludes that defendant’s
       luggage bag was part of his person and was lawfully searched incident to his arrest.
¶ 74       The majority’s possession rule has been expressly rejected by the United States Supreme
       Court. It is also at odds with our own case law and finds no support elsewhere. For these
       reasons, as well as others set forth below, I must respectfully dissent.

¶ 75                   The Majority’s Possession Rule Has Been Rejected by the
                                       United States Supreme Court
¶ 76       The fourth amendment to the United States Constitution provides that “[t]he right of the
       people to be secure in their persons, houses, papers, and effects, against unreasonable searches
       and seizures, shall not be violated ***.” U.S. Const., amend. IV. A search occurs within the
       meaning of the fourth amendment when the government “ ‘obtains information by physically
       intruding’ on persons, houses, papers, or effects” (Florida v. Jardines, 569 U.S. ___, ___, 133
S. Ct. 1409, 1414 (2013) (quoting United States v. Jones, 565 U.S. ___, ___ n.3, 132 S. Ct.
945, 950 n.3 (2012))), or when the government invades a constitutionally protected
       “ ‘reasonable expectation of privacy’ ” (California v. Ciraolo, 476 U.S. 207, 211 (1986)
       (quoting Katz v. United States, 389 U.S. 347, 360 (1967) (Harlan, J., concurring))). A search
       conducted without a warrant issued by a neutral magistrate who has found probable cause is
       per se unreasonable under the fourth amendment, unless it falls within one of a few
       well-defined exceptions to the warrant requirement. People v. Pitman, 211 Ill. 2d 502, 513
       (2004).
¶ 77       The Supreme Court has held both that a traveler’s personal luggage is an “effect” protected
       by the fourth amendment (United States v. Place, 462 U.S. 696, 707 (1983)), and that a traveler
       possesses a privacy interest in the contents of his or her luggage bag (Bond v. United States,
       529 U.S. 334, 337 (2000)). That being the case, the search of defendant’s bag here, undertaken

                                                    - 15 -
       without a search warrant or finding of probable cause, was presumptively unlawful. Arkansas
       v. Sanders, 442 U.S. 753, 762 (1979) (“A lawful search of luggage generally may be
       performed only pursuant to a warrant.”), abrogated on other grounds by California v. Acevedo,
       500 U.S. 565 (1991).
¶ 78       The State maintains, however, that the search of defendant’s luggage bag was permissible
       because it fell within the search-incident-to-arrest exception to the warrant requirement. The
       modern iteration of this exception begins with Chimel v. California, 395 U.S. 752 (1969). In
       that case, the defendant was arrested at his home on a charge of having burglarized a coin shop.
       After informing him that he was under arrest, the arresting officers searched the defendant’s
       entire three-bedroom house, including the attic, the garage, and a small workshop. Several
       items were seized and subsequently entered into evidence at the defendant’s trial.
¶ 79       The Supreme Court held that the search was not a lawful search incident to arrest. The
       Court explained that the search-incident-to-arrest exception is justified by two purposes:
       removing any weapons that could be used by the arrestee to resist arrest, effect escape, or
       endanger the arresting officer’s safety, and preventing the concealment or destruction of
       evidence. Further, because the search incident to arrest is justified by these rationales, the
       permissible scope of the search is limited. The arresting officer may search only “the arrestee’s
       person and the area ‘within his immediate control’—construing that phrase to mean the area
       from within which he might gain possession of a weapon or destructible evidence.” Id. at 763.
       Under this rule, the Court concluded that the search of the defendant’s home was unreasonable,
       since it went well beyond a search of his person or area from which he might have obtained a
       weapon or destructible evidence.
¶ 80       Importantly, the Court in Chimel rejected the view that a warrantless search incident to a
       lawful arrest may generally “extend to the area that is considered to be in the ‘possession’ ” of
       the arrestee. Id. at 760. Such a proposition, the Court observed, could withstand “neither
       historical nor rational analysis.” Id. As the Court stated, although a lawful arrest justifies some
       interference with the privacy of the arrestee, it does not follow that any arrest, by itself,
       “automatically” permits “further intrusions” into areas in the possession of an arrestee that are
       protected by the fourth amendment’s warrant requirement. Id. at 766 n.12. Otherwise, the
       arrest could become a pretext, used by the government to rummage through a person’s house
       and effects solely for general investigatory purposes.
¶ 81       Thus, the arrest in Chimel did not automatically allow the arresting officers to search the
       entirety of the defendant’s house—an area explicitly protected by the fourth
       amendment—simply because the defendant was in possession of the house at the time of
       arrest. From the beginning, then, the Supreme Court has rejected the notion that the sole factor
       in determining the scope of a lawful search incident to arrest is whether an object is in the
       possession of the arrestee.
¶ 82       The majority here, however, contends that its possession rule is permitted under United
       States v. Robinson, 414 U.S. 218 (1973). In Robinson, the defendant was arrested for driving
       without an operator’s permit. The arresting officer searched the defendant as a matter of course
       and found what appeared to be a crumpled-up package of cigarettes in the breast pocket of his
       coat. Inside the package was heroin.



                                                   - 16 -
¶ 83       Although there was no evidence to discover regarding the crime of driving without a
       permit, and the arresting officer testified that he did not believe he was in any danger, the Court
       upheld the search as a lawful search incident to arrest. In so holding, the Court emphasized that
       it was confronted only with the validity of a search of an arrestee’s person, rather than a search
       of the area within his or her control. Acknowledging that the “area of control” had been subject
       to differing interpretations, the Court stated there was “no doubt” as to “the unqualified
       authority of the arresting authority to search the person of the arrestee” (id. at 225), at least
       when the arrestee is subject to a “custodial arrest.” In that context, the Court explained, the
       danger to the arresting officer from “extended exposure” to a suspect while taking him into
       custody and transporting him to the police station justifies a full search of the person.
       Id. at 234-35. This was true, the Court stated, regardless of “what a court may later decide was
       the probability in a particular arrest situation that weapons or evidence would in fact be found
       upon the person of the suspect.” Id. at 235.
¶ 84       The Court in Robinson thus held that a lawful, custodial arrest of a person based on
       probable cause, itself a “reasonable intrusion under the Fourth Amendment,” was sufficient,
       standing alone, to justify a full search of the arrestee’s person. Id. Accordingly, because the
       heroin was found on the defendant’s person following a lawful, custodial arrest, the Court
       upheld the search as a lawful search incident to arrest.
¶ 85       In an influential concurring opinion, Justice Powell explained the Robinson decision in
       terms of the defendant’s reasonable expectation of privacy. Justice Powell observed that when
       an arrestee is subject to a lawful, custodial arrest, the arrestee’s privacy interest in his or her
       person “is subordinated to a legitimate and overriding governmental concern.” Id. at 237
       (Powell, J., concurring). The search of the defendant’s person in Robinson was reasonable,
       according to Justice Powell, because the privacy interest protected by the fourth amendment
       was “legitimately abated by the fact of arrest” (id. at 238), and thus, there was no need for the
       government to show any safety concerns or any possibility of destroying evidence.
¶ 86       The majority here reads the Robinson search-of-the-person rule as extending not only to a
       search of an arrestee’s clothing, or containers found on the arrestee’s person like a cigarette
       package, but to every object in an arrestee’s possession at the time of arrest. The majority is not
       the first to read Robinson this way. In the aftermath of Robinson, some courts concluded that,
       unlike Chimel, which held that an arrest of a person in his house did not, in every case,
       automatically justify searching the entire house, Robinson should be read as holding that an
       arrest in public justifies not only a search of the arrestee’s person, but also a search of all
       personal effects in the possession of the arrestee, even if those effects would otherwise be
       protected by the fourth amendment’s warrant requirement. Just like the majority here, these
       courts treated any effects in the possession of the arrestee as merely an “extension of the person
       and thus subject to search under United States v. Robinson without any showing of justification
       based upon the facts of the individual case.” 3 Wayne R. LaFave, Search and Seizure § 5.5(a),
       at 287-88 (5th ed. 2012) (collecting cases).
¶ 87       But the Supreme Court rejected this reading of Robinson in United States v. Chadwick, 433
U.S. 1 (1977). In Chadwick, railroad officials in San Diego alerted federal law enforcement
       officers that defendants Gregory Machado and Bridget Leary5 had loaded a footlocker onto a
          5
           The majority erroneously states that the defendants in Chadwick were all men. Supra ¶ 37.

                                                   - 17 -
       passenger train bound for Boston that they suspected contained narcotics. When the train
       arrived in Boston, federal officers observed Machado and Leary claim the footlocker from a
       baggage cart, place it on the floor and sit down on it. A police dog with the officers signalled
       the presence of a controlled substance inside the footlocker.
¶ 88       Defendant Joseph Chadwick then joined Machado and Leary and, together with an
       attendant, moved the footlocker outside to Chadwick’s car. Machado, Chadwick and the
       attendant together lifted the footlocker into the trunk of the car, while Leary waited in the front
       seat. At that point, with the trunk of the car still open and before the car had been started, the
       federal officers arrested all three defendants. The footlocker was then taken to a federal
       building in Boston. An hour and a half after the arrests, it was opened without a warrant and
       discovered to contain large amounts of marijuana.
¶ 89       In the Supreme Court, the government argued, in part, that the search of the footlocker was
       a valid search incident to arrest. The government conceded that the defendants could not have
       gained access to the interior of the locked footlocker when they were arrested. However,
       relying on Robinson, the government maintained that any privacy interest an arrestee has in
       property in his possession at the time of a custodial arrest is “ ‘legitimately abated’ ” by the fact
       of the arrest itself. Brief for the Petitioner, United States v. Chadwick, 433 U.S. 1 (1977) (No.
       75-1721), 1977 WL 189820, at *56-57 (quoting Robinson, 414 U.S. at 238 (Powell, J.,
       concurring)). This proposition, coupled with the fact that the police officers had probable cause
       to believe the footlocker contained narcotics, justified the search. Further, according to the
       government, it did not matter that the search occurred an hour and a half after the arrests
       because the Supreme Court had upheld the probable cause search of a defendant’s clothing at a
       police station some ten hours after his arrest in United States v. Edwards, 415 U.S. 800 (1974).
¶ 90       The defendants, in contrast, maintained that “the intrusion of an arrest does not
       automatically destroy the individual’s Fourth Amendment right to privacy in all of the
       ‘property in his possession,’ ” and that nothing in Robinson or Edwards suggested that it would
       be “ ‘reasonable’ under the Fourth Amendment to search through all belongings in any way
       associated with or in the ‘possession’ of the arrestee, even though not upon his person or within
       his ‘immediate possession’ or within his ‘immediate control’ at the time of arrest.” (Emphasis
       omitted.) Brief for the Respondents, United States v. Chadwick, 433 U.S. 1 (1977) (No.
       75-1721), 1977 WL 189821, at *74-75.
¶ 91       The government’s argument was accepted by two of the Justices on the Court. Justice
       Blackmun, in a dissenting opinion joined by Justice Rehnquist, cited to Robinson for the
       assertion that a “custodial arrest is such a serious deprivation that various lesser invasions of
       privacy may be fairly regarded as incidental.” Chadwick, 433 U.S. at 20 (Blackmun, J.,
       dissenting, joined by Rehnquist, J.). Justice Blackmun acknowledged that an “arrested person,
       of course, has an additional privacy interest in the objects in his possession at the time of
       arrest,” but maintained that the “formality of obtaining a warrant in this situation” would not
       have much practical effect in protecting fourth amendment values. Id. Justice Blackmun
       therefore would have held that the government could “seize and search any movable property
       in the possession of a person properly arrested in a public place.” Id. at 19. In short, the dissent
       in Chadwick adopted exactly the same position taken by the majority here.



                                                    - 18 -
¶ 92       However, the majority of the Supreme Court in Chadwick rejected this position, and held
       that the warrantless search of the footlocker was not a valid search incident to arrest. The Court
       stated that “warrantless searches of luggage or other property seized at the time of an arrest
       cannot be justified as incident to that arrest either if the ‘search is remote in time or place from
       the arrest,’ [citation], or no exigency exists. Once law enforcement officers have reduced
       luggage or other personal property not immediately associated with the person of the
       arrestee to their exclusive control, and there is no longer any danger that the arrestee might
       gain access to the property to seize a weapon or destroy evidence, a search of that property is
       no longer an incident of the arrest.” Id. at 15 (majority opinion). Applying this rule, the Court
       held that, because “the search was conducted more than an hour after federal agents had gained
       exclusive control of the footlocker and long after [the defendants] were securely in custody,” it
       could not ”be viewed as incidental to the arrest or as justified by any other exigency.” Id.
¶ 93       The Court then directly addressed the government’s argument regarding Robinson and
       Edwards. Those cases were distinguishable, the Court stated, since they involved searches “of
       the person” rather than searches “of possessions within an arrestee’s immediate control.” Id. at
       16 n.10. Searches of a person, according to the Court, are “justified by” the “reduced
       expectations of privacy caused by the arrest” whereas searches of possessions within an
       arrestee’s immediate control are not. Id. Accordingly, the defendants’ “privacy interest in the
       contents of the footlocker was not eliminated simply because they were under arrest.” Id.; see
       also id. at 13 n.8 (“Though surely a substantial infringement of respondents’ use and
       possession, the seizure [of the footlocker] did not diminish respondents’ legitimate expectation
       that the footlocker’s contents would remain private.”). In other words, while a custodial arrest,
       and an officer’s “extended exposure” to an arrestee while taking him into custody (Robinson,
414 U.S. at 234-35), legitimately abates any reasonable expectation of privacy in the arrestee’s
       person, an arrest does not, by itself, automatically abate an arrestee’s privacy interest in any
       and all of his possessions. To hold otherwise would run the risk of encouraging pretextual
       arrests, used by the government to search through a person’s effects for general investigatory
       purposes.
¶ 94       In a later opinion, Chief Justice Burger, the author of Chadwick, emphasized the point:
       “The essence of our holding in Chadwick is that there is a legitimate expectation of privacy in
       the contents of a trunk or suitcase accompanying or being carried by a person; that expectation
       of privacy is not diminished simply because the owner’s arrest occurs in a public place.”
       Arkansas v. Sanders, 442 U.S. 753, 766-67 (1979) (Burger, C.J., concurring in the judgment,
       joined by Stevens, J.).
¶ 95       Chadwick thus explicitly holds that a custodial arrest does not, by itself, automatically
       abate the arrestee’s reasonable expectation of privacy in all objects in his or her possession at
       the time of arrest; and Chadwick explicitly holds that a custodial arrest does not, by itself,
       automatically justify searching all objects in the arrestee’s possession. The majority here, in
       contrast, holds that a custodial arrest does, by itself, automatically justify searching all objects
       in the arrestee’s possession. The majority’s holding is directly at odds with Chadwick.
¶ 96       The majority does not acknowledge or address Chadwick’s treatment of Robinson and
       Edwards. Instead, the majority states that Chadwick is irrelevant to its decision because “the
       permissible scope of a search of a person incident to his arrest *** was not raised.” Supra ¶ 40.


                                                    - 19 -
        This simply is not true. The government’s search-incident-to-arrest argument in Chadwick was
        premised largely, if not entirely, on the idea that the Robinson search-of-the-person rule
        extended to the footlocker in the defendants’ possession because of the reduced expectation of
        privacy that accompanies a custodial arrest. The Court expressly rejected this argument,
        thereby holding that a custodial arrest does not automatically justify searching every object in
        the arrestee’s possession—the exact opposite of the position taken by the majority here.
        Indeed, it is logically impossible to conclude that Chadwick has no relevance to this case when
        the very rule adopted by the majority here was proposed in Justice Blackmun’s dissent, and
        that rule was rejected by the Court.
¶ 97        And Chadwick is not the only problem confronting the majority. Consider the following
        scenario. A police officer in a squad car runs a computer check of a license plate on a nearby
        vehicle. The check reveals that the registered owner of the vehicle has an outstanding arrest
        warrant for failing to appear in domestic court on a matter of child support. The officer pulls
        over the vehicle, confirms that the driver is the vehicle’s owner and informs him that he is
        under arrest. The officer removes the driver from the vehicle, handcuffs him and secures him in
        the back of the squad car. The officer then searches the vehicle and discovers contraband.
¶ 98        Applying the majority’s reasoning, the search of the vehicle would be a valid search
        incident to arrest. The fact that the “object” searched was a vehicle would be irrelevant
        because, under the majority’s possession rule, the “size, shape, materials, function, or some
        other attribute” of the object (supra ¶ 49) plays no role in determining whether the object is
        part of, or immediately associated with, the arrestee’s person. Instead, the only relevant factor
        would be whether the arrestee was in possession of the vehicle at the time of arrest. On that
        question, there would be no dispute, since the driver was physically occupying the vehicle at
        the time of arrest. Thus, applying the majority’s reasoning, the vehicle would be part of the
        arrestee’s person and, even though the driver was handcuffed in the back of the squad car at the
        time of the search, the search would be lawful incident to the arrest.
¶ 99        Of course the Supreme Court held just the opposite in Arizona v. Gant, 556 U.S. 332
        (2009). In that case, the Court held that police officers may not, incident to a lawful arrest,
        conduct a warrantless search of an arrestee’s vehicle after he has been removed from the
        vehicle, handcuffed, and placed in a squad car. Instead, an automobile search incident to a
        recent occupant’s arrest is constitutional only if the arrestee is within reaching distance of the
        vehicle during the search, or if the police have reason to believe that the vehicle contains
        “evidence relevant to the crime of arrest.” Davis v. United States, 564 U.S. ___, ___, 131 S. Ct.
2419, 2425 (2011).
¶ 100       Thus, the majority’s possession rule was not only squarely rejected in Chadwick, it also has
        the effect of negating the Supreme Court’s decision in Gant. Obviously, we have no authority
        to do this.

¶ 101                            The Majority Overrules People v. Hoskins
¶ 102      The majority opinion is not only at odds with precedent from the United States Supreme
        Court, it is also at odds with our own decision in People v. Hoskins, 101 Ill. 2d 209 (1984). In
        Hoskins, the defendant approached an unmarked police car and agreed to perform an act of
        “deviate sexual conduct” with two police officers. When told that she was under arrest for

                                                    - 20 -
        prostitution, the defendant ran. As she fled, her purse either fell or was thrown to the ground.
        The defendant was subdued approximately 10 to 20 feet from the police car and was
        handcuffed behind her back. Her purse was then searched and cocaine was discovered inside.
        Id. at 212.
¶ 103       This court upheld the search under Robinson. In so holding, the court distinguished
        Chadwick, stating:
                “The footlocker in Chadwick understandably was not considered to be immediately
                associated with the arrestee’s person. A purse is obviously different in size and
                character and has been considered to be different. The court in United States v. Berry
                (7th Cir. 1977), 560 F.2d 861, 864, stated that a purse ‘might be characterized as
                “immediately associated with the person of the arrestee” because it is carried with the
                person at all times.’ (See also People v. Helm (1981), 89 Ill. 2d 34, 39-44 (Ward,
                Underwood, and Moran, JJ., dissenting), and cases cited therein; United States v.
                Graham (7th Cir. 1981), 638 F.2d 1111, cert. denied (1981), 450 U.S. 1034, 68 L. Ed.
2d 231, 101 S. Ct. 1748; United States v. Venizelos (S.D.N.Y. 1980), 495 F. Supp.
1277; Stewart v. State (Tex. Crim. App. 1981), 611 S.W.2d 434.) It seems clear in any
                sensible construction that a purse is ‘immediately associated with the person of the
                arrestee.’ ” Id. at 215.
¶ 104       Importantly, Hoskins did not uphold the search of the purse because every object in the
        possession of an arrestee is part of the arrestee’s person, or because a custodial arrest
        automatically justifies the search of every object in an arrestee’s possession. Rather, the court
        upheld the search based on its determination that searching a purse is analytically similar to
        searching an arrestee’s clothing or pockets, items to which an officer has “extended exposure”
        while taking the arrestee into custody (Robinson, 414 U.S. at 234-35). Indeed, every authority
        cited by Hoskins in support of its holding treated the question of searching a purse this way,
        with no case holding that possession was the defining factor in determining whether the purse
        could lawfully be searched incident to arrest. Representative of the cases relied upon by
        Hoskins is United States v. Graham, 638 F.2d 1111 (7th Cir. 1981), in which the Seventh
        Circuit stated:
                “The human anatomy does not naturally contain external pockets, pouches, or other
                places in which personal objects can be conveniently carried. To remedy this
                anatomical deficiency clothing contains pockets. In addition, many individuals carry
                purses or shoulder bags to hold objects they wish to have with them. Containers such as
                these, while appended to the body, are so closely associated with the person that they
                are identified with and included within the concept of one’s person. To hold differently
                would be to narrow the scope of a search of one’s person to a point at which it would
                have little meaning.” Id. at 1114.
        See also, e.g., Dawson v. State, 395 A.2d 160, 167 (Md. Ct. Spec. App. 1978) (searching a
        purse is “analytically akin to a search of items found in an arrestee’s clothing or pockets”).
¶ 105       The majority here, however, holds that factors which Hoskins found legally relevant in
        determining the scope of a search incident to arrest are now legally irrelevant. The majority
        has, in short, overruled the analytical approach taken in Hoskins and adopted an entirely new



                                                   - 21 -
        one. At no point does the majority acknowledge this fact or attempt to justify its decision to
        adopt a new possession rule under principles of stare decisis.
¶ 106       Hoskins, it should be noted, was not alone in its understanding of what constitutes a search
        of a person under Robinson. Professor LaFave, in his treatise on search and seizure law,
        summarizes the law on this issue and states the governing rule: “A search is deemed to be ‘of a
        person’ if it involves an exploration into an individual’s clothing, including a further search
        within small containers, such as wallets, cigarette boxes and the like, which are found in or
        about such clothing. By contrast, *** [searches are not of the person when] directed at
        containers and other personal effects which, given the circumstances, do not have this intimate
        a connection with a person. This includes suitcases and similar containers in the possession of
        the suspect, and also such containers and other effects which are not in the possession of the
        suspect at the time the police either seize or search them.” 3 Wayne R. LaFave, Search and
        Seizure § 5.5, at 283 (5th ed. 2012); see also, e.g., id. § 5.3(a), at 190-91 (under Robinson, “the
        police may search through the arrestee’s pockets, wallet, [and] other containers on the
        person”); id. § 5.2(c), at 143 n.63. (“Items on the person such as wallets may also be subjected
        to warrantless search incident to arrest ***.”).
¶ 107       The majority, however, dismisses Professor LaFave’s statement of the rule regarding
        searches of the person because it is “descriptive, not prescriptive.” Supra ¶ 47. This is a
        puzzling rationale. The primary purpose of a legal treatise is to describe the governing rules in
        a specific area of law. Unless that description is inaccurate—and the majority does not assert
        that Professor LaFave has incorrectly described Supreme Court precedent—there is no reason
        to disregard it.

¶ 108                     No Court Has Adopted the Majority’s Possession Rule
¶ 109       The majority cites only two cases in support of its holding that any object in the possession
        of an arrestee is part of his person: an unpublished opinion, United States v. Matthews, 532 F.
        App’x 211 (3d Cir. 2013), and United States v. Gordon, 895 F. Supp. 2d 1011 (D. Haw. 2012).
        Supra ¶ 50. Neither of these cases supports the majority.
¶ 110       In Matthews, the defendant was arrested, and a backpack he was carrying was seized. The
        police officers placed the defendant in the backseat of a police car and then searched the
        backpack before placing it in the trunk. Inside, police discovered a handgun, gloves, and duct
        tape. The district court denied the defendant’s motion to suppress the contents of the backpack
        and the circuit court affirmed.
¶ 111       Importantly, in upholding the warrantless search, the circuit court did not conclude that the
        backpack was part of the defendant’s person under Robinson. To the contrary, the circuit court
        expressly held that “the search could not be justified under the search incident to arrest
        exception.” Matthews, 532 F. App’x at 218.
¶ 112       The court upheld the search on the basis of a newly created exception to the warrant
        requirement, one the court named a “Search Pursuant to the Transportation of an Arrestee.”
        Id. at 221. This exception, the court explained, allows police officers to search any seized
        property at the time of arrest where the property itself “must invariably be transported along
        with the arrestee to the police station.” Id. at 225. In adopting this new exception, the court was
        careful to limit its holding solely to the fact pattern before it. In particular, the court did not

                                                    - 22 -
        hold that its exception would apply in those situations where an arrestee is accompanied by
        another person who is not arrested and who is free to take responsibility for any property seized
        by the police. Id. at 227 n.1 (Ambro, J., concurring in part and concurring in the judgment).
¶ 113       The majority has thus miscited Matthews in two respects. First, Matthews does not hold
        that any possession belonging to an arrestee may be searched incident to arrest. In fact, the
        court expressly held that the search of the backpack could not be justified under the
        search-incident-to-arrest exception. Id. at 218. Second, in this case, defendant was
        accompanied by another person, Lindsey Collins, who was not arrested or suspected of any
        wrongdoing and who offered to take responsibility for the luggage bag. Matthews does not
        address this situation.
¶ 114       The majority similarly misconstrues Gordon. In Gordon, two items belonging to the
        defendant were searched, a duffle bag and a wallet. The majority cites Gordon as holding that
        the duffle bag was part of the defendant’s person and could therefore be searched under
        Robinson. Supra ¶ 50. The court did not so hold. What the court held was that the wallet, which
        was taken from the defendant’s person when he was arrested, could be searched under
        Robinson. Gordon, 895 F. Supp. 2d at 1022-23. The search of the duffel bag was analyzed as a
        search of an area under the arrestee’s control, and the search was upheld because “the bag was
        within [the defendant’s] reaching distance at the time” it was searched. Id. at 1015, 1019-22.
¶ 115       In short, neither of the only two opinions cited by the majority in support of its possession
        rule holds that every object in the possession of an arrestee is part of the arrestee’s person. In
        fact, both opinions support the opposite conclusion.




¶ 116                            The Majority’s Possession Rule Is Vague
¶ 117       In certain respects, the majority opinion is quite clear. The “nature” and “character” of an
        object (supra ¶ 43) are legally irrelevant in determining whether an object is part of an
        arrestee’s person. Further, the arrestee need not be literally in physical contact with an object at
        the time of arrest for the object to be part of the arrestee’s person (supra ¶ 59 n.4), and any
        “inquiry into degree of attachment” is “reject[ed]” (supra ¶ 49). In addition, “the length of time
        the defendant has spent with a possession” plays no role in determining whether the object is
        part of his person. Supra ¶ 48.
¶ 118       In other respects, however, the majority opinion is unclear. The majority states that objects
        may be searched incident to arrest when they are “in close proximity to the individual at the
        time of his arrest.” Supra ¶ 50. But “close proximity” is an inherently indeterminate phrase and
        the majority never explains what it means or how a police officer in the field is to know when
        an object is in close proximity to an arrestee. It may be that what the majority means by “close
        proximity” is “reaching distance.” If so, then the majority has completely eliminated the
        distinction between searches of an arrestee’s “person” and searches within the arrestee’s “area
        of control” recognized by the Supreme Court in cases such as Robinson. That cannot be
        correct.
¶ 119       The majority does reference one example which might provide clarity regarding its
        possession rule, when it states that the defendants in Chadwick were not in possession of the

                                                     - 23 -
        footlocker when they were arrested. Supra ¶ 51. Recall that in Chadwick, two of the
        defendants picked up a footlocker, placed it in the trunk of a car, and were standing next to the
        open trunk when they were arrested. It would appear then, that the majority’s definition of
        possession does not include those situations where the arrestee releases an object just before
        being arrested. But, confusingly, the majority also holds that an arrestee cannot “avoid a
        finding of possession” by releasing an object just before he is arrested (supra ¶ 59
        n.4)—exactly what happened in Chadwick. The majority’s reference to Chadwick provides no
        clarity.
¶ 120       Other parts of the majority opinion only further the confusion. For example, the majority
        emphasizes that the size and physical characteristics of an object are irrelevant in determining
        whether an object is part of an arrestee’s person, but the majority also states that, because of
        “the size, weight, and location” of the footlocker in Chadwick it would have been fruitless to
        argue that it was part of the defendants’ persons. Supra ¶ 40. Elsewhere, the majority states in
        passing that the question presented in this case is whether an “item of moveable personal
        property” should be analyzed as a search of the person or a search of the area within his
        control. Supra ¶ 36. Assuming that the majority means for the word “movable” to have legal
        significance, how is a police officer or judge to determine if an object is “movable,” and
        therefore within the possession rule, if its size, shape, and other physical attributes are all
        legally irrelevant?
¶ 121       The vagueness of the majority’s opinion undoubtedly stems, in part, from its decision to
        create a new rule defining the person of an arrestee based on the idea of “possessing” objects.
        As the Supreme Court has observed, “there is no word more ambiguous in its meaning than
        possession.” National Safe Deposit Co. v. Stead, 232 U.S. 58, 67 (1914). But the majority’s
        difficulties also stem from the fact that the State has not argued for the adoption of the
        majority’s new possession rule. The State’s primary contention in this court is that the luggage
        bag was within defendant’s “area of reach” at the time it was searched, and therefore it was
        reasonable for the police officers to search the luggage bag to ensure that defendant could not
        retrieve a weapon and threaten their safety. Nowhere in its brief does the State suggest or
        request that this court adopt the possession rule announced by the majority.
¶ 122       Of course, this fact in itself is not fatal. Courts of review in Illinois possess the
        discretionary authority to enter any judgment and make any order that the case may require. Ill.
        S. Ct. R. 366 (eff. Feb. 1, 1994). But when a court goes beyond the arguments raised in the
        parties’ briefs and starts creating law on its own, it loses the clarity that comes with subjecting
        a proposed rule to adversarial testing. That clearly has occurred here. The majority has adopted
        a rule which is vague and unworkable.
¶ 123       To summarize my concerns, in adopting its rule that every item in the possession of an
        arrestee is part of his person, the majority squarely contradicts the United States Supreme
        Court’s decision in Chadwick; negates the Court’s decision in Gant; overrules our own
        decision in Hoskins with no mention of stare decisis; dismisses one of the leading fourth
        amendment scholar’s description of fourth amendment law (without ever finding that
        description inaccurate); and adopts a vague, unworkable rule that finds no support in any case
        law, including the cases that the majority cites in support. And all this is done by the majority



                                                    - 24 -
        sua sponte, with the State never having asked this court to adopt a possession rule and with
        defendant having never been provided with notice or an opportunity to respond.
¶ 124       The majority opinion goes too far for me. In this case, where the State is not advocating for
        the adoption of a new rule, I would simply adhere to settled precedent. The luggage bag being
        wheeled along the ground was not a container which was on defendant’s person, or in or about
        defendant’s clothing, at the time of his arrest. The search of defendant’s luggage bag therefore
        was not permissible as a search of the person under Robinson.

¶ 125                   The Luggage Bag Was Not in Defendant’s Area of Control
¶ 126       Because the present case is not governed by the search-of-the-person rule of Robinson, it is
        necessary to consider whether the search of defendant’s bag was lawful as a search of an area
        under the arrestee’s control. I would hold that it was not.
¶ 127       As noted, the search-incident-to-arrest exception was recognized by the United States
        Supreme Court in Chimel v. California, 395 U.S. 752 (1969), where the Court held that the
        permissible scope of a search incident to arrest includes “the area ‘within his immediate
        control’—construing that phrase to mean the area from within which he might gain possession
        of a weapon or destructible evidence.” Id. at 763. Some years later, in New York v. Belton, 453
U.S. 454 (1981), the Supreme Court applied the search-incident-to-arrest exception to vehicle
        searches. In that case, the police officers removed the occupants of a vehicle stopped for a
        traffic violation and conducted a warrantless search of the pocket of a jacket in the car. The
        Court upheld the search and adopted a bright-line rule, holding that “when a policeman has
        made a lawful custodial arrest of the occupant of an automobile, he may, as a contemporaneous
        incident of that arrest, search the passenger compartment of that automobile” and any
        containers therein. Id. at 460. Of importance here, Belton was widely read by courts as holding
        that, although a search had to be made within the vicinity of an arrest in order to fall within the
        search-incident-to-arrest exception, there was no need to show that the arrestee had a realistic
        chance of getting inside the container being searched in order to destroy evidence or access
        weapons. Moreover, this reasoning was widely applied outside the context of vehicle searches.
        See generally 3 Wayne R. LaFave, Search and Seizure § 5.5(a), at 293-94 (5th ed. 2012)
        (collecting cases).
¶ 128       The Supreme Court subsequently revisited and clarified Belton in Arizona v. Gant, 556
U.S. 332 (2009). In Gant, the Supreme Court held that Belton did not authorize police officers
        to conduct a warrantless search of an arrestee’s car after he had been removed from the vehicle,
        handcuffed, and secured in a squad car. The Court noted that “[t]o read Belton as authorizing a
        vehicle search incident to every recent occupant’s arrest would thus untether the rule from the
        justifications [i.e., officer safety and preventing the destruction of evidence] underlying the
        Chimel exception.” Id. at 343. Accordingly, the Court concluded that “[p]olice may search a
        vehicle incident to a recent occupant’s arrest only if the arrestee is within reaching distance of
        the passenger compartment” with that determination made “at the time of the search.” Id.
        at 351. Because that condition was not met in the case before it, the Supreme Court held that
        the search was not a lawful search incident to arrest.
¶ 129       Relying primarily on Gant, defendant maintains that the search in this case was unlawful
        because, under the facts of this case, the police officers could not reasonably have believed that

                                                    - 25 -
        defendant could have gained access to the luggage bag at the time it was searched. However,
        because Gant involved an automobile search, the State contends, and the appellate court below
        agreed, that Gant applies only to vehicle searches.
¶ 130       The United States Supreme Court has not yet addressed whether its decision in Gant is
        limited solely to vehicle searches. In Davis v. United States, 564 U.S. ___, 131 S. Ct. 2419
        (2011), the Court held that although a vehicle search was unlawful under Gant, the
        exclusionary rule would not apply because the police had conducted the search in reliance on
        judicial precedent that predated Gant. Davis involved the search of a vehicle and, thus, the
        Court had no occasion to consider in that case whether Gant applied outside the context of
        vehicle searches. Other courts have, however, considered this issue. In United States v. Shakir,
        616 F.3d 315 (3d Cir. 2010), the United States Court of Appeals for the Third Circuit applied
        Gant and upheld the search of a bag at the feet of an arrestee after he had been handcuffed and
        arrested. As in the case at bar, the government argued that Gant was limited solely to vehicle
        searches and, thus, was irrelevant to determining the reasonableness of the search. The Shakir
        court rejected this contention, explaining:
                 “We do not read Gant so narrowly. The Gant Court itself expressly stated its desire to
                 keep the rule of Belton tethered to ‘the justifications underlying the Chimel exception,’
                 id., and Chimel did not involve a car search. Moreover, as we noted above, many courts
                 of appeals perceived Belton to establish a relaxed rule for searches incident to arrest in
                 all contexts. [Citations.] Because Gant foreclosed such a relaxed reading of Belton,
                 there is no plausible reason why it should be held to do so only with respect to
                 automobile searches, rather than in any situation where the item searched is removed
                 from the suspect’s control between the time of the arrest and the time of the search. ***
                 [We] read Gant as refocusing our attention on a suspect’s ability (or inability) to access
                 weapons or destroy evidence at the time a search incident to arrest is conducted.” Id. at
                 318.
        See also, e.g., United States v. Taylor, 656 F. Supp. 2d 998, 1001-02 (E.D. Mo. 2009); 3
        Wayne R. LaFave, Search and Seizure § 5.5(a), at 296 (5th ed. 2012) (stating that Gant should
        be applied outside the vehicle context). Like the court in Shakir, I believe that Gant is relevant
        here.
¶ 131       That being said, it must be determined whether defendant was “within reaching distance”
        of his luggage bag at the time it was being searched such that the police officers conducting the
        search could reasonably have believed that defendant could gain access to it. The appellate
        court stated that defendant “was within arm’s reach” of his bag during the search (2011 IL App
        (4th) 100477, ¶ 26), and the State, in its brief to this court, similarly maintains that “the
        luggage was within defendant’s area of reach.” Based on this, the State contends that although
        defendant was handcuffed behind his back, and outnumbered by the police officers, he
        nevertheless presented a safety risk, because he could have approached the luggage bag,
        kicked it to Collins, or otherwise have possibly accessed its contents. The difficulty with the
        State’s argument is that there is no evidence of record to support the assertion that defendant
        was within arm’s reach of the luggage bag at the time it was searched. At the suppression
        hearing, neither Officer Kreger nor Officer Nyman was asked about the proximity of defendant
        to his bag at the time of the search. The only testimony on this point came from defendant:


                                                    - 26 -
                     “Q. And did you observe the officers examine your bags?
                     A. Yes, they wheeled it to the side of the station and started taking out all my stuff
                there.
                     Q. In your presence?
                     A. Huh, while I was there.
                     Q. While you were standing there?
                     A. Yes.”
        From this testimony it is unclear where the luggage bag was in relation to defendant. The “side
        of the station” could have been 5 feet from defendant or 50.
¶ 132       There must be some evidence that an arrestee is within reaching distance of luggage at the
        time it is searched in order to come within the reasonable accessibility rule set forth in Gant.
        See, e.g., State v. Robalewski, 418 A.2d 817, 823 (R.I. 1980) (“some approximation of the
        distance between the arrestee and the object searched is fundamental to a determination of the
        question of whether an object lies within an arrestee’s immediate control”). This is particularly
        true in cases such as this, where defendant was both handcuffed behind his back and
        outnumbered by police officers. Compare Shakir, 616 F.3d at 321 (finding a valid search
        incident to arrest where the defendant was handcuffed and outnumbered by police officers, but
        the bag being searched “was literally at his feet”), with United States v. McCraney, 674 F.3d
614, 619-20 (6th Cir. 2012) (the defendant, who was not handcuffed, was “two or three feet
        from the rear bumper” of the car being searched and thus, was not “ ‘within reaching
        distance’ ” of the passenger compartment).
¶ 133       It is impossible to determine whether the officers in this case could reasonably have
        believed that defendant was “within reaching distance” of his luggage bag at the time of the
        search. Accordingly, the State failed to meet its burden of establishing that the warrantless
        search of defendant was valid as a search incident to arrest. See United States v. Jeffers, 342
U.S. 48, 51 (1951); Boykins v. State, 717 S.E.2d 474 (Ga. 2011) (holding that the government
        failed to meet its burden of showing that a search fell within the search-incident-to-arrest
        exception when there was no evidence regarding the proximity of defendant to the area being
        searched).
¶ 134       The State also relies on United States v. Garcia, 605 F.2d 349 (7th Cir. 1979). But that
        case, in addition to predating Gant by 20 years, is distinguishable on its facts. In Garcia, the
        government established that the defendant, who was not handcuffed, was “within one foot” of
        the suitcases at the time they were searched. Id. at 352. Here, in contrast, the State simply
        failed to offer proof showing the location of the luggage bag in relation to defendant at the time
        of the search.
¶ 135       The State does not contend that any exception to the warrant requirement, other than the
        search-incident-to-arrest exception, is applicable in this case. The warrantless search of
        defendant’s luggage was thus per se unreasonable and the circuit court erred in denying
        defendant’s motion to suppress.
¶ 136       Lastly, the State contends that the exclusionary rule should not apply in this case because
        the “officers acted in good faith and in reliance on Hoskins.” As noted, however, Hoskins is
        inapposite. The good-faith exception to the exclusionary rule is therefore inapplicable.


                                                    - 27 -
¶ 137                                           Conclusion
¶ 138       In Gant, the Supreme Court “refocus[ed] our attention on a suspect’s ability (or inability)
        to access weapons or destroy evidence at the time a search incident to arrest is conducted.”
        Shakir, 616 F.3d at 318. Under this standard, it is clear that the circuit court erred in denying
        defendant’s motion to suppress because the State failed to show that defendant’s luggage bag
        was within his reaching distance at the time it was searched. Accordingly, defendant’s
        conviction should be reversed. See, e.g., People v. Surles, 2011 IL App (1st) 100068, ¶ 42 (and
        cases cited therein).
¶ 139       The majority, however, avoids this straightforward result. It affirms defendant’s conviction
        only by sua sponte changing the search-of-the-person rule, broadening that rule so that any
        object within the close proximity of an arrestee is deemed part of his person. In this way, the
        majority eliminates the need to show any likelihood that defendant reasonably could have
        accessed the interior of his bag at the time it was searched. Because the Supreme Court has
        unequivocally rejected the majority’s definition of a search of a person, and for the additional
        reasons stated above, I respectfully dissent.

¶ 140      JUSTICE FREEMAN joins in this dissent.




                                                   - 28 -